PER CURIAM.
Alfred Lavell Miller appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2002) com*613plaint. We have reviewed the record and the district court’s opinion and find no reversible error. In the briefing order, Miller was warned that this court would not consider issues not specifically raised in his informal brief. See Local R. 84(b). Nonetheless, Miller’s informal brief does not challenge the district court’s denial of relief on the merits, but instead only addresses Appellees’ contention that he failed to exhaust administrative remedies. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.